Prospectus Supplement June 30, 2017 Putnam Convertible Securities Fund Prospectus dated February 28, 2017 Effective June 30, 2017, the sub-section Your fund’s management in the section Fund summary is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Eric Harthun, Portfolio Manager, portfolio manager of the fund since 2008 Robert Salvin, Portfolio Manager, portfolio manager of the fund since 2006 Anthony Daigle, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Sub-advisor Putnam Investments Limited* * Though the investment advisor has retained the services of Putnam Investments Limited (PIL), PIL does not currently manage any assets of the fund. Effective June 30, 2017, the following replaces similar disclosure in the sub-section The fund’s investment manager – Portfolio managers in the section Who oversees and manages the fund? : Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio Joined managers fund Employer Positions over past five years Eric Harthun 2008 Putnam Management Portfolio Manager 2000–Present Robert Salvin 2006 Putnam Management Portfolio Manager 2000–Present Anthony Daigle 2017 Putnam Management Portfolio Manager, Analyst 2004–Present Previously, Analyst The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 307323 6/17 Statement of Additional Information Supplement June 30, 2017 Putnam Convertible Securities Fund Statement of Additional Information dated February 28, 2017 Effective June 30, 2017, the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are restated in their entirety to reflect that the fund’s portfolio managers are now Eric Harthun, Robert Salvin and Anthony Daigle. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio managers managed as of May 31, 2017. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Eric Harthun 4 $789,500,000 2 $38,700,000 2 $35,900,000 Robert Salvin 11 $3,558,900,000 16 $1,970,700,000 12 $2,122,600,000 Anthony Daigle 0 $0 0 $0 1 $100,000 See “Management—Portfolio Transactions—Potential conflicts of interest in managing multiple accounts” in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual’s management of more than one account. Ownership of securities The dollar range of shares of the fund owned by each portfolio manager as of May 31, 2017, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Eric Harthun $100,001-$500,000 Robert Salvin $100,001-$500,000 Anthony Daigle $50,001-$100,000
